DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 15 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  the apparatus as claimed in claim 1 can be used to practice another and materially different process such as transporting the separated first and second blocks together on the same platform.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The proposed amendment filed on December 08, 2021 has been acknowledged and approved. The amendment sufficiently overcomes the disclosure informalities noted in the previous office action.


Claim Objections
Claim 12 is objected to because of the following informalities:
In line 1, replace “shea” with -- shear --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2, the limitation “a third block” lacks clear antecedent basis because it is unclear whether this third block is the same third block as claimed in claim 7 or it is referring to a different third block. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betsinger (US 4,782,748).
Regarding claim 1, Betsinger discloses a shear press (10) for scrap comprising a machine body (figs. 1-2) defining a compaction channel (72) adapted to contain the scrap and guide it in a sliding manner along a predetermined advance direction (i.e. a direction from left to right of fig. 2), compaction means (46 and 50) coupled to the machine body (fig. 3) and adapted to compact the scrap in the compaction channel (col. 6, lines 13-18), and cutting means (42) coupled to the machine body (fig. 3) and positioned at one end of the compaction channel (fig. 3) to separate the compacted scrap into portions (col. 5, lines 19-28), wherein the machine body comprises at least two mutually separable blocks (12 and 14), of which a first block (14) to which the compaction means (46 and 50) and the cutting means (42) are coupled (fig. 3), and a second block (12) defining a portion of the compaction channel (72) adapted to serve as a loading hopper for the scrap to be treated (col. 6, lines 13-15 and figs. 1-3).

Regarding claim 2, (second claim interpretation) the shear press according to claim 1, wherein the first block (14) of the machine body comprises a first flat flange (see “the right line” in the circle of the drawing below) adapted to be put into contact and to be fixed to a corresponding flat flange (see “the left line” in the circle of the drawing below) of the second block (12).

    PNG
    media_image1.png
    226
    399
    media_image1.png
    Greyscale

Regarding claim 3, (applied to the second claim interpretations above) the shear press according to claim 2, wherein the first flat flange (the right line) of the first block (14) and the corresponding flat flange (the left line) of the second block (12) lie in a plane (i.e. a vertical plane) transversely intersecting the compaction channel (i.e. a horizontal plane).
Regarding claim 4, (applied to the second claim interpretations above) the shear press according to claim 3, wherein the plane (i.e. the vertical plane) in which the first flat flange (the right line) of the first block (14) and the corresponding flat flange (the left line) of the second 
Regarding claim 5, (applied to both of the first and second claim interpretations above) the shear press according to claim 1, wherein the compaction channel is inferiorly delimited by a bottom plane (see the drawing above) which is inclined from the top downwards towards the cutting means (see the drawing above and fig. 2).
Regarding claim 6, (applied to both of the first and second claim interpretations above) Betsinger discloses the machine body comprises a third block (16), which is fixedly attached to the first block (14) at attachment pads (18) (col. 3, lines 39-42) and on the opposite side with respect to the second block (12) (fig. 1), and thus the third block (16) can be removed from the first block (14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Betsinger in view of Ribas-Blanes (US 2009/0025576A1).
Regarding claim 2, in the event that Applicant disagreed that Betsinger discloses the flanges as set forth in the second claim interpretation of claim 2 above. Ribes-Blanes can be 
Regarding claim 3, modified Betsinger discloses the first flat flange (the right line) of the first block (14) and the corresponding flat flange (the left line) of the second block (12) lie ina plane (i.e. a vertical plane) transversely intersecting the compaction channel (i.e. a horizontal plane).
Regarding claim 4, the shear press according to claim 3, wherein the plane (i.e. the vertical plane) in which the first flat flange (the right line) of the first block (14) and the corresponding flat flange (the left line) of the second block (12) lie is substantially orthogonal to the advance direction (a direction from left to right of the drawing above) of the scrap in the compaction channel (fig. 2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Betsinger in view of Cerrone (US 4,781,564) OR Betsinger and Ribas-Blanes, in further view of Cerrone.
.  

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed on December 08, 2021 have been fully considered but they are not persuasive. Applicant argued that the first block and the second block of Betsinger are not mutually separate as required by claim 1. This argument is not found persuasive because a bed (72) is not part of the blocks. The Examiner defined the portions as noted in the drawing below are the first and second blocks, and they are separated from one another as shown from figure 2 to figure 1. Additionally, they can be transported as two separated bodies (see fig. 1) on the same bed. Accordingly, Betsinger does disclose the invention as claimed in claim 1. 

    PNG
    media_image2.png
    230
    507
    media_image2.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        March 25, 2022